ACCEPTED
                                                                                                      03-15-00459-CR
                                                                                                              8148511
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 12/8/2015 7:31:58 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
                         CAUSE NO. 03-15-00459-CR
    IN THE COURT OF APPEALS, THIRD SUPREME JUDICIAL DISTRICT
                           _____________________
                                                                     FILED IN
                             GEORGE HARRIS                    3rd COURT OF APPEALS
                                  Appellant                       AUSTIN, TEXAS
                                      v.                      12/8/2015 7:31:58 PM
                           THE STATE OF TEXAS                   JEFFREY D. KYLE
                            ____________________                      Clerk
    Cause No. D-1-DC-14-205001, Travis County, Texas, 427th Judicial District,
                      Honorable Jim Coronado, presiding
                            ____________________
     APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
COMES NOW, JOSE LUIS AGUIRRE, appellant, pursuant to U.S.Const., Amends.

5 & 14, Tex.Const., Art. I, Secs. 13 & 19, and T.R.A.P., not limited to Rules 4.1, 10.5,

38.6 and 38.9, and moves the Court to extend the time for filing appellant’s brief

SIXTY (60) days to February 3, 2016, and shows:

                           I. PROCEDURAL HISTORY.
       On or about June 23, 2015, appellant, on plea of not guilty, was convicted by jury

of ‘burglary of a vehicle-third offender’, a state jail. Punishment was enhanced to a

second degree felony range by allegation of two or more prior. On or about July 10,

2015, he was sentenced by the court without jury to 12 years Texas Department of

Criminal Justice- Institutional Division, and no fine.

       Motion for New Trial was timely filed and overruled by operation of law. Notice

of Appeal was timely filed. The clerk’s record was filed on or about October 21, 2015,

and reporter’s record was filed November 4, 2015

                         II. NO PREVIOUS EXTENSIONS.
       Appellant has had no extensions to file his brief.

                              III. TIME OF MOTION.
       The brief was due Saturday, December 5, 2015. This motion is filed within 15
[harris-m-brf-ext/p1of3]
days thereof.

                   IV. REASONS FOR EXTENSION OF TIME.
       Appellant requests an extension based on the following:

1. Counsel is a solo practitioner without support staff except telephone messaging.

2. Counsel was required to spend a great deal of time in the time since the extension was
granted preparing for jury trial in State v. Onkst (Travis County #C1CR13-152734 and
15-405373), which had thousands of pages of documentary evidence or potential evi-
dence, forensic computer experts and handwriting forensic experts for state and defense,
as well as numerous state’s and defense witnesses. The court had ordered that trial was
beginning on 11/30/2015, and there would be no continuances. The cases did settle (after
counsel expended over 300 hours of work on them) on November 18, 2015.

3. In the past 30 days, counsel also has represented some 41 clients, with some 73 cases
(approximately385/65 appointed or jail-cases) and disposed of some 5 clients and 8 cases.

4. Counsel was out of town and unable to work on the brief because he traveled to be
with family from 11/24 to 11/30/15, for Thanksgiving. The closest of counsel’s family
lives hundreds of miles away, and the family gets together n Dallas for this holiday and
Christmas.

5. Christmas would be the 30th day after the brief was due (December 25). Counsel
expects to be out of town with his family for Christmas from December 22 to the 29th.

6. Counsel is also working on briefs in two appeals which were perfected and records
filed before this case (#01-15-00368-CR, Lamotte v. State, and 03-15-00476-CR, In re
Jose Luis Aguirre). He does not expect to complete those before sometime in January,
2016, and thus be able to begin work on this brief before then.

7. Thus, counsel has not have sufficient time to complete the brief by its due date as well
as attend to all previously scheduled cases and obligations, and does not reasonably
expect to before February 3, 2016. He asks this Honorable Court to extend the time for
filing his brief of SIXTY (60) days to February 3, 2016, so that appellant will be given a
full and meaningful appeal and accorded due process and due course of law, his right to
appeal and effective assistance of counsel.

WHEREFORE, appellant prays this Court grant this motion and extend the time for filing

his brief for SIXTY (60) days to February 3, 2016.
                                             RESPECTFULLY SUBMITTED,
                                                    /s/ Christopher P. Morgan
                                             Christopher P. Morgan
[harris-m-brf-ext/p2of3]
                                           State Bar No. 14435325
                                           3009 N. IH 35
                                           Austin, Texas 78722
                                           (512) 472-9717 // FAX: 472-9798
                                           ATTORNEY FOR APPELLANT

CERTIFICATE OF SERVICE: I, Christopher P. Morgan, hereby certify a true copy of
the foregoing Motion has been served on the Office of the District Attorney for Travis
County, Texas on December 9, 2015, by mail to P.O. Box 1748, Austin, Texas 78767.
                                                   /s/ Christopher P. Morgan
                                            Christopher P. Morgan
[harris-m-brf-ext/p3of3]